The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 29 April 2022; which amends claims 1, 5, 6, 8-10 and 13, and introduces claims 14-20.  Claims 1 and 3-20 are now pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, the previously presented 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome.  However, in claims 1 (spanning lines 5-6) and 14 (line 6), there is now no clear and proper antecedent basis for the heat exchanger.  Hence, claims 1 and 14 stand rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and claims 3-13 and 15-20 are rejected under 35 U.S.C. §112(b), as incorporating the above-noted ambiguity of their parent claims.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
Applicant asserts that “examiner acknowledges that ‘Drees et al. does not specifically provide for the asset having an energy store’.” (page 8 of the instant response).  This assertion is misleading, since it is taken out-of-context.  Examiner’s acknowledgement was made only in response to Applicant’s previously presented argument regarding the location of the energy store as being within an energy-consuming asset (see  Applicant’s previous response, dated 28 July 2021).  In this regard, Examiner clarifies that Drees et al. does clearly provide for their building control system, which includes a heating, ventilating and/or cooling (HVAC) system, as utilizing energy stores (Fig. 2, hot and cold TES subplants 210-212 store thermal energy for subsequent use (para[0065]); Fig. 5, storage subplants 530-534 store energy is various forms for later use (para[0108])).  Further in this regard, Examiner repeats the rationale presented in the previous Office action, that the location of such energy stores within the HVAC (“energy-consuming asset,” as previously argued by Applicant) or external to the HVAC (as disclosed by Drees et al.) is not patentably distinguishing, since it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  In other words, any limitations concerning the location of an energy store as being within an energy-consuming asset or not cannot be determined to be patentably distinguishing.  This obviousness rationale has not been addressed by Applicant.
Alternatively, Examiner notes that the whole system (building management system including the HVAC) of Drees et al. includes energy stores, and is interpretable as an “energy-consuming asset,” as a whole.  Hence, the instant claim language does not distinguish from the system of Drees et al.
Applicant further argues that “It follows even more, therefore, that Drees does not provide for an energy store in the form of one or more fluid storage tanks in fluid communication with a heat exchanger, nor for that energy store being used for controlling energy demand responsive to cost and regulation of the energy supply” (page 8 of the instant response).  This argument is not persuasive.
First, Drees et al. specifically teaches that energy stores can be in the form of fluid storage tanks in fluid communication with heat exchangers (Fig. 2; para[0069-0070, 0108, 0114]), and that energy storage devices can be in the form of “thermal storage tanks, battery banks, etc.” (para[0096]).
Second, Drees et al. teach that optimal allocation of resources includes “an optimal amount of each resource to store or remove from storage subplants” (para[0053]), “demand response layer 414 may be configured to optimize resource usage … and/or the monetary cost of such resource usage in response to satisfy the demand of the building 10.  The optimization may be based on  … energy storage 427 (e.g., hot TES 242, cold TES 244, electrical energy storage, etc.)” (para[0093]), “storing energy and other types of resources in subplants 530 allows for the resources to be purchased at times when the resources are relatively less expensive (e.g., during non-peak electricity hours) and stored for use at times when the resources are relatively more expensive (e.g., during peak electricity hours). Storing resources in subplants 530 also allows the resource demand of building 502 to be shifted in time. For example, resources can be purchased from utilities 510 at times when the demand for heating or cooling is low and immediately converted into hot or cold thermal energy by generator subplants 520. The thermal energy can be stored in storage subplants 530 and retrieved at times when the demand for heating or cooling is high. This allows central plant system 500 to smooth the resource demand of building 502 and reduces the maximum required capacity of generator subplants 520. Smoothing the demand also allows central plant system 500 to reduce the peak electricity consumption, which results in a lower demand charge” (para[0110]), and “Central plant controller 506 may be configured to control the distribution, production, storage, and usage of resources in central plant system 500 … performs an optimization process [to] determine an optimal set of control decisions for each time step within an optimization period. The control decisions may include … an optimal amount of each resource to store or remove from storage subplants 530” (para[0112]).  Hence, Drees et al. does provide for an energy store being used for controlling energy demand responsive to cost.
Third, Applicant’s remark that the energy store is used for “regulation of the energy supply” is not supported by the instant claim language.  The instant claim language merely provides for either (1) to demand energy from the electricity supply and to store, in the energy store of the asset, the energy demanded, or (2) to supply the system with energy from the energy store of the asset; increase the energy taken from the electricity supply and storing it in the energy store of the asset upon occurrence of a first event and reducing the energy taken upon occurrence of a second event.  No regulation of the “energy supply” is claimed, only regulation of energy demand/taking and energy storage in response to undefined “events” is claimed.  The instant claim language provides no limitations which control/regulate the electricity supply itself (i.e., the utility grid).
Applicant furthers this argument that Drees does not teach “regulation of the energy supply” by referring to portions of Drees et al. disclosing operation of their frequency response controller and asserting that “it is the Dress (sic) battery that is used for regulation of the energy supply, not the thermal energy storage subplant (531) or cold energy storage subplant (532)” (spanning pages 8-9 of the instant response).  This argument is not persuasive, since it is not supported by the instant claim language, as noted above.  The instant claims provide no limitations relating to any frequency response control/regulation of the energy supply.
Alternatively, Examiner notes that if the claim language is deemed to support Applicant’s assertions concerning “regulation of the energy supply,” the instantly claimed invention is still deemed unpatentable over Drees et al.  In this regard, Drees et al. teaches that it was known in the art for energy storage devices to be in the form of “thermal storage tanks, battery banks, etc.” (para[0096]).  Additionally, Examiner takes Official Notice that it was well-known in the art for fluid storage tanks in fluid communication with heat exchangers to be usable as energy storage (i.e., as a type of battery); see cited art paragraph below for support.  In other words, it was well-known in the art for both thermal/fluid storage tanks and battery banks to be used as energy storage.  Thus, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize thermal/fluid storage tanks instead of the batteries of Drees et al. for energy supply regulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above, which were found not to be persuasive.
Accordingly, claims 1, 3-6, 10-16 and 18-20 are now rejected under 35 U.S.C. 102(a)(1), as being anticipated by Drees et al. (WO/2017/062896), or in the alternative, under 35 U.S.C. §103, as being unpatentable over Drees et al. (WO/2017/062896).
As per claim 1, Drees et al. teaches the instantly claimed method of managing energy in an energy consuming and storage system used for ventilating, heating and/or cooling a space, said system being connected to an electricity supply (para[0002-0003, 0059-0060, 0111, 0222], building management including HVAC system, consuming/providing electricity from/to an energy grid), and said system comprising a ventilating, heating and/or cooling asset (Fig. 1; para[0026, 0059-0060], building management system including an HVAC system), the asset comprising an energy store, the energy store comprising one or more fluid storage tanks in fluid communication with the heat exchanger (Fig. 2, hot and cold TES subplants 210-212 store thermal energy for subsequent use (para[0065]); Fig. 5, storage subplants 530-534 store energy is various forms for later use (para[0108]; para[0069-0070, 0096, 0107, 0114]), the method comprising:
measuring over a period of time the energy consumption against time of the system and storing the measurements taken (para[0055, 0093, 0095, 0121, 0126, 0148]);
measuring over a period of time energy stored against time in the system and storing the measurements taken (para[0007, 0015, 0158, 0454]);
using the measurements of the energy consumption and the energy stored to derive a base net energy need for the system (para[0152], resource demand is met; para[0350], midpoint b around which controller performs frequency regulation);
depending on predicted overall energy cost (para[0009-0011, 0055-0056, 0117, 0131-0134, 0228, 0353]), using the base net energy need either (1) to demand energy from the electricity supply and to store, in the energy store of the asset, the energy demanded, or (2) to supply the system with energy from the energy store of the asset (para[0005, 0008, 0021, 0053, 0093-0096, 0110-0112, 0120, 0134-0135, 0149-0150, 0158, 0275]);
increasing the energy taken from the electricity supply and storing it in the energy store of the asset upon occurrence of a first event and reducing the energy taken upon occurrence of a second event (para[0252-0253, 0268, 0319-0327, 0332-0340]).  Similarly applies to claim 14.
Alternatively, if the HVAC is deemed to be a separate “asset” of the building management system of Drees et al., then Drees et al. can be interpreted as not specifically providing for the asset comprising an energy store, the energy store comprising one or more fluid storage tanks in fluid communication with the heat exchanger, as instantly claimed.  In this regard, Drees et al. does provide for energy stores in the form of fluid storage tanks in fluid communication with a heat exchanger (Fig. 2, aspects of the heater subplant; Fig. 5, storage subplants; para[0065, 0108]) being present on-site, as elements of the building management system, as a whole.  In this regard, Examiner notes that it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Hence, any limitations concerning the location of an energy store and/or the assigning of a particular functionality associated with the energy demand responsive to cost and the energy regulation to a particular system element cannot be determined to be patentably distinguishing.  Hence, since the system of Drees et al. provides for energy stores being located within their system for controlling the thermal energy loads (HVAC) of a building/campus, and provides for energy stores in the form of batteries to be used for controlling energy management in the system, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to locate such energy stores within any “asset” of the system as a routine matter.  Similarly applies to claim 14.
Furthermore, Drees et al. teaches that it was known in the art for energy storage devices to be in the form of “thermal storage tanks, battery banks, etc.” (para[0096]).  Additionally, Examiner takes Official Notice that it was well-known in the art for fluid storage tanks in fluid communication with heat exchangers to be usable as energy storage (i.e., as a type of battery); see cited art paragraph below for support.  In other words, it was well-known in the art for both thermal/fluid storage tanks and battery banks to be used as energy storage devices.  Thus, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize thermal/fluid storage tanks instead of the batteries of Drees et al. for energy supply regulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 3, Drees et al. further teaches that the instantly claimed asset is limited to receive a …% of its input capacity, the other …% being available to the electricity supply when a parameter measured by the system exceeds a pre-set maximum (para[0114]).  However, although Drees et al. teaches that such a constraint is variable, Drees et al. does not specify that the ratio is specifically 50%, as instantly claimed.  In this regard, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claim 15.
As per claim 4, Drees et al. teaches that the instantly claimed parameter is frequency (para[0272, 0294, 0319, 0336]).  Similarly applies to claim 16.
As per claims 5 and 6, Drees et al. does not teach that the instantly claimed pre-set maximum/minimum is 1% above/below a nominal frequency.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired percentage as a routine matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
As per claim 10, Drees et al. teaches that the instantly claimed first event comprises an indication that there is more energy in the system that can be consumed (para[0252-0253, 0268, 0319-0327, 0332-0340]).
As per claim 11, Drees et al. teaches that the instantly claimed first event and the second event are related to energy cost (para[0008, 0021, 0093-0096, 0110, 0120, 0134-0135, 0149-0150, 0158, 0275]).  Similarly applies to claim 18.
As per claim 12, Drees et al. teaches that the instantly claimed first event and the second event are related to energy demand (para[0252-0253, 0268, 0319-0327, 0332-0340]).  Similarly applies to claim 19.
As per claim 13, Drees et al. teaches the instantly claimed monitoring a parameter of the energy supply, and wherein the first event is a first change in the monitored parameter indicating that there is more energy in the electric supply that can be consumed and the second event comprises the monitored parameter falling below a pre-set minimum (para[0252-0253, 0268, 0319-0327, 0332-0340]).  Similarly applies to claim 20.
Claims 7-9 and 17 are rejected under 35 U.S.C. §103, as being unpatentable over Drees et al. (WO 2017/062896), as applied to claims 3 and 15 above, further in the view of the Kearns et al. (U.S. Patent Application Publication No. 2014/0070756).
As per claim 7, although Drees et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches measuring of grid voltage (para[0260, 0336]), Drees et al. does not specifically teach that the instantly claimed parameter is voltage.  However, Kearns et al. teaches that using voltage control instead of frequency control was an alternative which was well-known in the art (para[0079]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize voltage instead of frequency in the system of Drees et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claim 17.
As per claims 8 and 9, Drees et al. does not teach that the instantly claimed pre-set maximum/minimum is 1% above/below a nominal frequency.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired percentage as a routine matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Aga et al. (U.S. Patent Application Publication No. 202016/0222830), Enis et al. (U.S. Patent Application Publication No. 2005/0138929), Gogoana et al. (U.S. Patent Application Publication No. 2008/0136186), Williams et al. (U.S. Patent No. 8,080,895), Marcus (U.S. Patent No. 8,306,671) and Crane et al. (U.S. Patent No. 8,247,915) are cited in support of the Official Notice taken above, for teaching that it was well-known in the art for fluid storage tanks in fluid communication with heat exchangers to be used as a type of energy storage device (i.e., battery).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/9/22